NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                 JAMES LAWRENCE SHIPMAN, Petitioner.

                          No. 1 CA-CR 14-0195 PRPC
                              FILED 4-26-2016


      Petition for Review from the Superior Court in Mohave County
                             No. CR-2007-0192
                    The Honorable Steven F. Conn, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Mohave County Attorney’s Office, Kingman
By Gregory A. McPhillips
Counsel for Respondent

Law Office of Robert C. Billar, Phoenix
By Robert C. Billar
Counsel for Petitioner
                           STATE v. SHIPMAN
                           Decision of the Court



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Jon W. Thompson and Judge Patricia K. Norris joined.


P O R T L E Y, Judge:

¶1            Petitioner James Lawrence Shipman petitions this court to
review the dismissal of his petition for post-conviction relief and grant
relief. We have considered the petition for review and grant review, but,
for the reasons stated, deny relief.

¶2            A jury convicted Shipman of sexual conduct with a minor and
sexual abuse, both dangerous crimes against children, as well as a third
count of sexual assault. He was sentenced to an aggregate term of twenty-
three years in prison; we affirmed Shipman’s convictions and sentences on
direct appeal. State v. Shipman, 1 CA-CR 08-0724, 2010 WL 2513382, at *1,
(Ariz. App. June 22, 2010). Shipman now seeks review of the summary
dismissal of his first petition for post-conviction relief.

¶3             Shipman presents three issues for review. He first argues a
juror (“the juror”) lied during voir dire when she claimed she did not know
Shipman or know of him, and “lied by omission” during trial when a victim
testified she attended the same school where the juror allegedly once
worked and the juror failed to inform anyone. Shipman further argues the
juror decided the case based on her own prejudices rather than the
evidence.

¶4             Shipman bases these claims on a letter “JH” wrote the court,
and an investigator’s notes from an interview the investigator had with JH
five years later. JH claimed that she spoke to the juror at a party after the
jury returned its verdict. JH claimed that the juror said she “knew from the
beginning” that Shipman was a predator based on her thirty years of
experience as a teacher, counselor, and principal at the same school one of
the victims attended. JH further claimed that the juror said that based on
her experience, young girls cannot lie about these types of allegations.
Finally, JH claimed that the juror admitted she knew Shipman. Shipman
did not obtain affidavits from either JH or the investigator.




                                     2
                            STATE v. SHIPMAN
                            Decision of the Court

¶5            We deny relief on this issue because it is precluded. The jury
returned its verdicts on March 27, 2008. The court received JH’s letter on
May 5, 2008, and sent copies to Shipman and the State the same day. JH
also provided the information directly to Shipman and his counsel. The
court did not sentence Shipman until more than three months later on
August 15, 2008. Shipman could have raised the issue in a timely motion
to vacate judgment pursuant to Arizona Rule of Criminal Procedure
(“Rule”) 24.2(a)(2) (newly discovered material facts) and/or (a)(3)
(conviction obtained in violation of the United States or Arizona
constitutions), and then challenged any adverse ruling in his direct appeal.
Any claim a defendant could have raised in a post-trial motion pursuant to
Rule 24 is precluded. Ariz. R. Crim. P. 32.2(a). And none of the exceptions
under Rule 32.2(b) apply.

¶6            Shipman next argues the trial court erred when it treated the
sexual conduct with a minor as a dangerous crime against children for
sentencing purposes. Shipman could have raised the sentencing issue on
direct appeal. As a result, any claim a defendant could have raised on direct
appeal is precluded and cannot be raised in a Rule 32 petition. Ariz. R.
Crim. P. 32.2(a). And, again, none of the exceptions under Rule 32.2(b)
apply.

¶7              Finally, Shipman argues the trial court erred when it denied
his motion to amend his petition for post-conviction relief, a motion
Shipman did not file until after the court dismissed the petition. We deny
relief on this issue as well. The decision to grant or deny a motion to amend
is within the discretion of the trial court. Hall v. Romero, 141 Ariz. 120, 124,
685 P.2d 757, 761 (App. 1984). Rule 32.6(d) allows a party to amend a
pleading in a post-conviction relief proceeding only by leave of court after
a showing of good cause. Ariz. R. Crim. P. 32.6(d).

¶8             The court found Shipman failed to show good cause for
seeking to amend his petition after it had been dismissed. The court, in
relevant part, ruled that the motion to amend was, in essence, a post-ruling
reply to the State’s response to his petition, given that he did not file a reply
to the State’s response. The court also found the motion to amend was a
reply to the minute entry dismissing the petition, as well as an attempt after
the ruling to address the shortcomings of the petition that the court
identified in its minute entry. Finally, the court noted that Shipman sought
to amend by providing materials he did not include with his original
petition, but which he had possessed for a year. Based on the record and




                                       3
                         STATE v. SHIPMAN
                         Decision of the Court

pleadings, we do not find that the trial court abused its discretion by
denying Shipman’s post-dismissal motion to amend his petition.1

¶9            Accordingly, having reviewed the record, we grant review,
but deny relief.




                                :ama




1 The additional materials in the motion to amend addressed a claim of
alleged misconduct by another juror. Shipman does not present that issue
as a separate issue for review and, therefore, we do not address it.

                                   4